Citation Nr: 0814930	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2008, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with PTSD.

2.  An in-service stressor supporting the diagnosis of PTSD 
has been corroborated by credible evidence.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the present case, the veteran contends that he is entitled 
to service connection for PTSD, which he maintains was 
incurred during service as a result of several stressors, 
namely receiving rocket and mortar fire on multiple 
occasions.  

The post-service medical evidence confirms a current 
diagnosis of PTSD based upon his experiences in Vietnam, as 
rendered by the veteran's VA treating providers, including 
psychiatrists.  The medical evidence also documents ongoing 
mental health treatment through VA.  The veteran has stated 
to his mental health counselors as well as at the hearing 
before the undersigned that part of his duties in Vietnam 
included flying in to the field to pick up rangers, often in 
combat zones, and receiving rocket and small arms fire; he 
now has flashbacks about these experiences.  

The record reflects that the veteran's military occupational 
specialty was cargo air specialist.  Contained in the 
veteran's personnel file is a May 1973 Sergeant Performance 
Report which states that the veteran's performance as a 
mobility team chief was outstanding.  The report goes on to 
state that the veteran's mobility operations were conducted 
in hostile combat areas, always under field conditions, and 
constantly threatened by enemy actions.  It was noted that he 
often performed his duties under direct rocket, mortar, and 
small arms fire.  

Although there are no official reports specifically 
documenting the veteran's other alleged stressors (his being 
run over by a jeep while trying to leave a combat zone or 
watching someone being shot in the back of the head while 
trying to escape), the RO never attempted to verify any of 
the veteran's alleged stressors.  The Board does note that he 
was hit in the tailbone by a jeep in service while walking.  
Regardless, because the veteran has a current diagnosis of 
PTSD based upon his service in Vietnam, the stressor 
involving receiving rocket, mortar and small arms fire while 
performing his duties as an air cargo specialist has been 
verified, and giving the benefit of the doubt to the veteran, 
the Board finds that service connection for PTSD is warranted 
based upon the current record.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


